This cause came on to be heard upon the transcript of the record of the Court of Appeals of Cuyahoga *Page 417 
county, and was argued by counsel. On consideration whereof, it is ordered and adjudged by this court, that the judgment of the said Court of Appeals be, and the same hereby is, reversed for the reason that an appeal to the Court of Common Pleas from an order of the Probate Court removing an executor is governed by provisions of Sections 10501-56 to 10501-61, General Code; and this court proceeding to render the judgment that the Court of Appeals should have rendered, it is ordered and adjudged that the judgment of the Court of Common Pleas be, and the same hereby is, affirmed upon authority of In re Estate of Logan,ante, 341.
Judgment of the Court of Appeals reversed and that of Courtof Common Pleas affirmed.
WEYGANDT, C.J., MATTHIAS, DAY, ZIMMERMAN, WILLIAMS, MYERS and GORMAN, JJ., concur.